Citation Nr: 1535785	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-08 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected pes planus and/or low back disability.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from December 1977 to August 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran also perfected an appeal regarding the issues of entitlement to service connection for erectile dysfunction, an acquired psychiatric disorder, and a left ankle disorder, and entitlement to an earlier effective date for the grant of service connection for hypertension.  In July 2013 and January 2015 rating decisions, the Agency of Original Jurisdiction (AOJ) granted service connection for erectile dysfunction, an acquired psychiatric disorder, and a left ankle disorder.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal with the AOJ's initial ratings or effective dates.  Thus, these matters are not in appellate status.  See Grantham, 114 F.3d at 1158.  

In October 2014, the Board denied an earlier effective date for the grant of service connection for hypertension and remanded the remaining issues to the AOJ for additional development. 

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  The Veteran's electronic folder in Virtual VA includes VA treatment records dated from September 2009 to June 2013.  Otherwise the documents in Virtual VA are irrelevant or duplicative of those in VBMS.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.
REMAND

First, a remand is required for supplemental VA medical opinions.  The December 2014 etiological opinions are inadequate.  In addition, the VA examiner provided an inadequate medical opinion regarding headaches, which the Veteran has asserted are related to his service-connected disabilities to include hypertension, Raynaud's disease, and discord lupus erythematosus/seborrheic dermatitis.  See March 2015 correspondence.  The examiner did not provide any secondary opinion.  The Veteran has also recently asserted that his service-connected low back disability affects his bilateral hip disorder; the examiner did not provide an opinion regarding this newly-raised theory.  See, id.  Therefore, a remand is required to obtain supplemental VA medical opinions.  

Second, a remand is required to ensure that all outstanding VA treatment records have been obtained.  The June 2013 supplemental statement of the case (SSOC) indicates that VA treatment records from the Jackson VA Medical Center (VAMC) dated from September 2009 to June 2013 were electronically reviewed.  The Veteran's electronic folder in Virtual VA includes VA treatment records dated from September 2009 to June 2013; however, these records only pertain to mental health treatment.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See 38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand is required to ensure all outstanding records have been obtained or tow obtain outstanding records of VA treatment dated from September 2009 to June 2013, and since November 2014. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VAMC, to include the Jackson VAMC, and obtain and associate with the claims file all outstanding records of treatment, to include records dated from September 2009 to June 2013, and since November 2014.  It is noted that the Veteran's electronic folder in Virtual VA includes VA treatment records dated from September 2009 to June 2013; however, these records only pertain to mental health treatment and all relevant records must be obtained.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  After obtaining any identified and outstanding records, refer the claims file to the VA examiner who conducted the December 2014 headaches examination (or another examiner if unavailable) for preparation of an addendum opinion.  If the examiner deems an examination necessary, one must be provided.  The electronic claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  A full explanation for all conclusions must be provided.

In light of any additional evidence received, the examiner is asked to provide a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are caused or aggravated by any of his service-connected disabilities or combination thereof.  The Veteran is currently service-connected for an acquired psychiatric disorder, Reynaud's disease, a low back disability, a skin disability, a left ankle disability, pes planus, rhinorrhea, hypertension, and erectile dysfunction.  

3.  After obtaining any identified and outstanding records refer the claims file to the VA examiner who conducted the December 2014 hip examination (or another examiner if unavailable) for preparation of an addendum opinion.  If the examiner deems an examination necessary, one must be provided.  The electronic claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  A full explanation for all conclusions must be provided.

In light of any additional evidence received, the examiner is asked to provide a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip degenerative joint disease and bursitis are caused or aggravated by his service-connected pes planus and/or low back disability.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a SSOC must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


